Citation Nr: 1038705	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-21 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the left 
knee, claimed as a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to November 
1967 and from February 1989 to June 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision from the Regional Office (RO) of 
the Department of Veterans Affairs (VA), in St. Petersburg, 
Florida, which, inter alia, denied service connection for 
moderate osteoarthritis of the left knee.  

In its June 2006 rating decision, the RO also granted service 
connection for dysthymic disorder and assigned it a 50 percent 
disability rating, and granted service connection for left pes 
planus with metatarsalgia and plantar fasciitis and granted it a 
10 percent disability rating.  However, the Veteran did not 
appeal either the initial ratings or effective date assigned for 
these disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (the Veteran must separately appeal these downstream 
issues).  Therefore, these issues are not before the Board.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of a left 
knee disorder.

2.  There is no evidence of any left knee disorder or 
symptomatology thereof during service, within one year of 
service, or for several years thereafter.

3.  There is probative evidence against a link between the 
Veteran's left knee disorder and his military service.




CONCLUSION OF LAW

Osteoarthritis of the left knee was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in October 2005.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, in a letter dated in June 2006, the RO further advised 
the Veteran that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all 
required notice in this case, such that there is no error in 
content.

However, the Board acknowledges the RO did not provide notice 
pursuant to Dingess, supra, until after the rating decision on 
appeal; thus, there is a timing error as to the VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the 
U.S. Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional notice, including Dingess notice, was provided 
after issuance of the initial AOJ decision in June 2006.  
However, both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness of 
the adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, after providing VCAA notice in October 2005, 
followed by subsequent Dingess notice in June 2006, the RO 
readjudicated the claim in an SOC dated in April 2007.  Thus, the 
timing defect in the notice has been rectified.  In any case, the 
Veteran has never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claims.  As 
such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Private treatment records also have been associated 
with the claims file.  The Veteran and his representative also 
have submitted statements in support of his claim.  Further, the 
Veteran was provided with a VA examination in connection with his 
claim.  There is no indication that any additional evidence 
remains outstanding; therefore, the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA) or injury incurred 
or aggravated while performing inactive duty for training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 1131.

Service connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
arthritis).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court recently 
emphasized that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the Veteran contends that he was diagnosed with 
arthritis in his left knee during active duty.  See the Veteran's 
statement dated in November 2005 and VA Form 9 dated in June 
2007.

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, a VA examiner in May 2006 provided the diagnosis of 
moderate osteoarthritis, left knee.  See VA examination report 
dated in May 2006.  Thus, the evidence of record confirms that 
the Veteran currently has osteoarthritis in his left knee.

In-service, a review of the Veteran's STRs shows no complaints 
of, or treatment for, any left knee disorder or symptomatology 
thereof, including any diagnosis of osteoarthritis or other left 
knee disorder, despite the Veteran's assertions that he was 
diagnosed with, and treated for, osteoarthritis in his left knee 
during service.  Specifically, while STRs show complaints of left 
foot pain and a diagnosis of pes planus, for which service 
connection has been granted, they are completely silent of any 
left knee disorder or problem.  In this regard, the Veteran's lay 
statements as to osteoarthritis of the left knee or 
symptomatology thereof during service are outweighed by the 
available medical evidence showing no complaints or objective 
indication of any left knee problems at the time.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that 
the Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but 
the Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence).  Further, his separation examination in February 1993 
indicated, aside from a left knee scar, no abnormality in the 
left knee.  Thus, the Board must find that the STRs, as a whole, 
provide negative evidence against this claim, as they show 
neither complaints nor evidence of any left knee disorder or 
problems in service.  

Post-service, evidence of record indicates that the Veteran began 
complaining of left knee problems in April 2005, at which time he 
indicated that his left knee symptoms began approximately 7 to 8 
months prior.  He was provided the diagnoses of mild degenerative 
joint disease of the medial compartment, Baker's cyst, effusion 
of joint, medial meniscus - possible tear, and knee pain.  In 
June 2005, he underwent a left knee arthroscopic medial 
meniscectomy and chondroplasty.  See private treatment records 
dated in April 2005 and June 2005.  Thus, while he is competent 
to report left knee problems since service, the Veteran's 
assertions of continuity of symptomatology are outweighed by his 
own statements regarding the onset of left knee symptomatology 
and the available medical evidence showing no complaints or 
objective indication of any left knee problems or disorder until 
more than ten years after discharge from service.  See Barr, 21 
Vet. at 310; Buchanan, 451 F.3d at 1337.  In this case, the Board 
finds the Veteran's report of date of onset in April 2005 to be 
credible as it is supported by a complete lack of evidence of a 
diagnosis of, and treatment for, a left knee disorder during 
service.

Furthermore, with regard to the lack of complaints of, or 
treatment for, any left knee disorder or symptomatology until 
more than ten years following service, the Federal Circuit Court 
also has determined that a lapse of time is an important factor 
for consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  It follows, 
therefore, that the Board finds no evidence of arthritis or other 
chronic disease within one year after the Veteran's separation 
from service.  Therefore, the presumption of in-service 
incurrence for arthritis is not for application.  38 U.S.C.A. §§ 
1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  

Further, as there is no evidence of any complaints of left knee 
problems until 2005, approximately 12 years following discharge 
from service, the Board also finds that there is no evidence of 
non-chronic left knee disorder in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current left knee 
osteoarthritis and his active military service, the May 2006 VA 
examination provides strong evidence against the claim.  
Initially, the Veteran denied any significant prior orthopedic 
history for trauma to his left lower extremity other than the 
onset of left foot pain while in service.  Further, the May 2006 
VA examiner noted that the Veteran's STRs are silent for 
significant report to sick call for a left knee injury or 
disability.  The VA examiner thus concluded that the Veteran's 
left knee osteoarthritis is likely secondary to a normal aging 
process and not caused by, or a result of, trauma while in 
service, emphasizing again that the Veteran's STRs are silent for 
significant report to sick call.  See VA examination report dated 
in May 2006.  Furthermore, during his initial April 2005 visit to 
his private physician, the Veteran self-reported that his left 
knee symptomatology began approximately 7 to 8 months earlier, 
which puts the onset of his left knee problems in August or 
September 2004.  This statement directly contradicts his own 
assertions that he has experienced left knee problems since 
service and is supported by the lack of evidence of complaints, 
treatment, or diagnosis during service.  The Veteran's own 
statement regarding the onset of his left knee symptoms and the 
May 2006 VA examination report both provide strong evidence 
against the Veteran's claim.  As there is no contrary evidence of 
record, the Board finds that this report is entitled to great 
probative weight and provides negative evidence against the 
claim.  

The Board emphasizes that, while the Veteran is competent to 
state that he has symptoms of a left knee disorder, he is not 
competent to render an opinion as to the medical etiology of any 
current symptoms he experiences, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Service connection for osteoarthritis of the left knee is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


